175 Mich. App. 599 (1988)
438 N.W.2d 622
DesJARDINS
v.
THE BUDD COMPANY
Docket No. 98092.
Michigan Court of Appeals.
Decided October 25, 1988.
Kelman, Loria, Downing, Schneider & Simpson (by Michael L. Pitt), for plaintiff.
Clark, Hardy, Lewis, Pollard & Page, P.C. (by Neil H. Goodman), for defendant.
Before: MICHAEL J. KELLY, P.J., and GRIBBS and C.W. SIMON, JR.,[*] JJ.
PER CURIAM.
Plaintiff appeals as of right the trial court's grant of defendant's motion for summary disposition. Defendant moved for summary disposition under MCR 2.116(C)(10), arguing that *601 defendant had no independent duty to accommodate plaintiff under the Michigan Handicappers' Civil Rights Act, MCL 37.1101 et seq.; MSA 3.550(101) et seq., by finding plaintiff a position in the company which he could perform and that federal law preempted the application of the HCRA to this suit. We agree that plaintiff's state-law claim is preempted by federal law and affirm.
Section 301(a) of the Labor Management Relations Act of 1947, 29 USC 185(a), has been interpreted to preempt the application of state law to claims arising under a labor agreement where the state law conflicts with federal law, would frustrate the federal scheme, or it is determined that Congress sought to occupy the field. Allis-Chalmers Corp v Lueck, 471 U.S. 202; 105 S. Ct. 1904; 85 L. Ed. 2d 206 (1985). In Lueck, the Supreme Court extended the preemptive reach of § 301 from just contract claims to include tort claims. There, the Court stated:
We do hold that when resolution of a state-law claim is substantially dependent upon analysis of the terms of an agreement made between the parties in a labor contract, that claim must either be treated as a § 301 claim, see Avco Corp v Aero Lodge 735, 390 U.S. 557 [88 S. Ct. 1235; 20 L. Ed. 2d 126] (1968), or dismissed as pre-empted by federal labor-contract law. [Lueck, 471 U.S. 220. See also Lingle v Norge Division of Magic Chef, Inc, 486 U.S. ___; 108 S. Ct. 1877; 100 L. Ed. 2d 410 (1988).]
This Court in Cuffe v General Motors Corp, 166 Mich. App. 766; 420 NW2d 874 (1988), relied upon Lueck in finding that the plaintiff's HCRA claim was preempted by federal law.
In Cuffe, the plaintiff had been laid off. The plaintiff claimed that, according to his collective bargaining agreement, he was entitled to a position *602 which was currently occupied by a less-senior employee. The plaintiff claimed that the failure to give him the position was discriminatory. The Cuffe Court held that, because plaintiff's claim was grounded upon the collective bargaining agreement, the claim was preempted by § 301 of the LMRA. 166 Mich. App. 771.
In the present case, plaintiff was laid off in October, 1983. After being laid off for several months, plaintiff registered for job placement in the "placement pool" pursuant to the collective bargaining agreement between his union and defendant. Section 47 of that agreement states:
(47) An employee placed on Indefinite Layoff for a period in excess of four (4) calendar months, may register for placement for a job within the Bargaining Unit. Those employees who desire placement in another classification must register their names at the Employment Office where a registry receipt will be issued. This employee will displace the junior employee in a classification mutually agreed upon between the Company and Union, which is equal or lower in rate to the classification the employee last held provided the employee has the ability to perform the work involved.
Pursuant to § 47, plaintiff was recalled to the position of inventory stock person in July, 1984. Plaintiff, however, was unable to perform the duties of this position because of back difficulties, and it was determined that he has Scheuermann's disease. Plaintiff was put back in the placement pool but was never recalled to work. Apparently, management failed to "agree" to displace several junior employees and to replace them with plaintiff because they felt plaintiff did not have the necessary training to fill those positions. Plaintiff contends management's failure to agree was based *603 upon discriminatory motives because of his handicap.
In the present case, as in Cuffe, plaintiff's claim is grounded upon the collective bargaining agreement. It is clear that, but for defendant's recall agreement with the union, plaintiff would have no claim under the HCRA. Rancour v The Detroit Edison Co, 150 Mich. App. 276; 388 NW2d 336 (1986), lv den 428 Mich. 860 (1987). Thus, plaintiff's claim depends on an analysis of the terms of § 47 of the collective bargaining agreement to determine what contractual duty defendant assumed and that question is preempted by federal law. Since the state courts lack jurisdiction in this matter, plaintiff must seek his remedy elsewhere.
We have reviewed plaintiff's remaining issues and find them to be without merit.
Affirmed.
MICHAEL J. KELLY, P.J. (concurring).
Plaintiff relied heavily on the unanimous opinion of the Supreme Court in Lingle v Norge Division of Magic Chef, Inc, 486 U.S. ___; 108 S. Ct. 1877; 100 L. Ed. 2d 410 (1988), in which Justice Stevens expressed the view of the Court that § 301(a) of the Labor Management Relations Act, 29 USC 185(a), preempts the application of state law in an action only if such application requires interpretation of the collective bargaining agreement. Plaintiff contends that the sole issue we need decide is "why Mr. DesJardins was not recalled." Plaintiff claims it is because defendant discriminated against him due to his handicap.
Plaintiff's contention ignores the deposition testimony of a union representative which indicates that union and management representatives met many times to discuss putting plaintiff back to work. They met in the context of the recall provision *604 of the collective bargaining agreement (§ 47) set out in the majority opinion. Without interpreting that section, which interpretation federal law preempts, where does plaintiff get standing to challenge defendant's recall motivation? From analogy to its hiring practices? Does defendant have an independent duty to accommodate plaintiff under the Michigan Handicappers' Civil Rights Act? If plaintiff walked in off the street would defendant have to find him a job he could do? I think not.
I concur because I believe the interpretation of the contract is "inextricably intertwined" with plaintiff's handicapper claim and is therefore preempted by the LMRA.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.